Citation Nr: 0940140	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
Veteran's surviving mother and her son. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active service during the Persian Gulf War 
and died during active service, reportedly in July 2005, and 
the appellant is his mother.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a June 2006 decision by the Department 
of Veterans Affairs (VA) Health Administration Center (HAC) 
in Denver, Colorado that denied the benefit sought on appeal.  


FINDING OF FACT

The appellant and her son are not the surviving spouse or 
child of the Veteran. 


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits have not 
been met.  38 U.S.C.A. §§ 107(a), 1781 (West 2002); 38 C.F.R. 
§ 17.271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Under the facts of this particular 
case, however, the Board finds that the VA was not required 
to provide the appellant with such notice.  

In this regard, the VA is not required to provide notice 
under 38 U.S.C.A. § 5103(a) where, as a matter of law, 
entitlement to the benefit claimed cannot be established.  38 
C.F.R. § 3.159(b)(3)(ii).  This extends to the situation 
where a claim cannot be substantiated based on the 
application of the law to undisputed facts.  See VAOPGCPREC 
5-2004; see also Valiao v. Principi, 17 Vet.App. 229, 232 
(2003).  In the instant case, the pertinent facts are 
undisputed.  Accordingly, as the law precludes the benefit 
sought by the appellant, the Board finds that notice under 
38 U.S.C.A. § 5103(a) was not required.

As to any duty to assist the appellant, given that under the 
undisputed facts of this case she is not legally entitled to 
the benefit sought, the VA has no duty to assist her under 38 
U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  See 38 C.F.R. § 
3.159(d).  In any event, she has not suggested the existence 
of any outstanding evidence to obtain.

The appellant seeks CHAMPVA benefits for herself as the 
mother of the deceased Veteran as well as on behalf of her 
son as the Veteran's brother.  According to the appellant, 
her son died while serving on active duty in Iraq.  She is 
apparently currently receiving Dependency and Indemnity 
Compensation (DIC) benefits as the Veteran's surviving 
parent.  

CHAMPVA is a health benefits program in which VA shares the 
cost of certain health care services and supplies with 
eligible beneficiaries.  CHAMPVA is managed by VA's Health 
Administration Center in Denver, Colorado.  CHAMPVA benefits 
are awarded to survivors and dependants of certain veterans 
pursuant to 38 U.S.C.A. § 1781.  

The pertinent provisions are as follows:

(a) The Secretary is authorized to provide medical 
care, in accordance with the provisions of 
subsection (b) of this section, for -

(1)  The spouse or child of a veteran who has been 
adjudicated by VA as having a permanent and total 
service-connected disability; or

(2)  The surviving spouse or child of a veteran who 
(A) died as a result of an adjudicated service-
connected disability; or (B) who at the time of 
death had a total disability, permanent in nature, 
resulting from a service-connected disability; or

(3)  The surviving spouse or child of a person who 
died on active military service and in the line of 
duty and not due to such person's own misconduct 
who are not otherwise eligible for medical care 
under chapter 55 of title 10 CHAMPUS/TRICARE.  

38 U.S.C.A. § 1781; 38 C.F.R. § 17.271.

As the pertinent facts in this case are not in dispute, the 
main question is whether the appellant and her son qualify as 
dependents under 38 U.S.C.A. § 1781 and 38 C.F.R. § 17.271.  
Despite the appellant's assertions that she and her son were 
"dependents" of the Veteran in that he financially 
supported them prior to his death, the regulation clearly 
defines dependent as a surviving spouse or child of the 
Veteran, not a parent or any other family relation.  
Accordingly, the appellant and her son cannot be considered 
dependents under the regulation, and, in turn, are not 
eligible for CHAMPVA benefits.        

The Board acknowledges the appellant's equitable argument 
that parents who qualify for DIC benefits should be afforded 
the same medical benefits as a surviving spouse under 
CHAMPVA.  Nevertheless, the Board must emphasize that it is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A.  §§ 503, 7104; Harvey 
v. Brown, 6 Vet.App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet.App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

While the Board acknowledges the unfortunate nature of the 
appellant's case, there simply is no legal provision pursuant 
to which the Board may grant the benefits sought.  
Consequently, entitlement to CHAMPVA benefits must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).


ORDER

Eligibility for CHAMPVA benefits for the Veteran's surviving 
mother and her son is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


